Citation Nr: 1403754	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for impotence, to include as secondary to depressive disorder.

3.  Entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities with nerve damage, to include as secondary to Agent Orange exposure.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, including service in the Republic of Vietnam during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Board denied the Veteran's application to reopen claims of entitlement to service connection for hypertension and asthma, reopened a claim of entitlement to service connection for depressive disorder, and denied claims of service connection for hemorrhoids, hyperlipidemia, and anemia.  The issues of entitlement to service connection for depressive disorder and carpal tunnel syndrome of the bilateral upper extremities with nerve damage, whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for impotence, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability were remanded for further development.

In December 2012, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In May 2013, the Veteran submitted a statement withdrawing this request.  38 C.F.R. § 20.704.

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include depressive disorder.  The Veteran has also claimed entitlement to service connection for PTSD. In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claims as shown above.

The Board notes that, in addition to the paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, entitlement to service connection for PTSD, new and material evidence for impotence as secondary to depressive disorder, and individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Carpal tunnel syndrome of the bilateral upper extremities with nerve damage
has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service to include exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for an award of service connection for carpal tunnel syndrome of the bilateral upper extremities with nerve damage has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in November 2009 and September 2012 which, taken together, are fully adequate to decide the claim decided herein.  The examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

This matter was remanded in February 2012 for a VA examination.  The examination was completed in September 2012 and, as noted above, is adequate to decide the claim.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records show that he was involved in a jeep accident in January 1972 that resulted in abrasions to the bilateral forearms.  VA treatment records and examinations confirm a current diagnosis of bilateral carpal tunnel syndrome.  A November 2009 VA examination noted that the Veteran had carpel tunnel syndrome in the upper extremities since 1998 and had numbness and tingling in all fingertips.  After examination, he was diagnosed with carpel tunnel syndrome that was less likely than not related to diagnosed diabetes mellitus type II.  No other opinion was offered.

The Veteran was afforded an additional VA examination dated in September 2012.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  He had been diagnosed with carpel tunnel syndrome since 1998.  As to whether this disability is related to military service or accident while in the military, the examiner found that this was less than likely.  The examiner explained that carpel tunnel syndrome is a very common condition in the general population.  It was indicated that it could be related to microtrauma during activity that causes vibratory trauma to the wrist, but that the Veteran had not reported that history.  Rather, the examiner found that the carpel tunnel syndrome was likely due to normal wear and tear.  

The record clearly shows that the Veteran has carpel tunnel syndrome. The question for consideration is whether this condition was caused by his military service, to include his jeep accident or exposure to Agent Orange.  Under 38 C.F.R. § 3.309, carpel tunnel syndrome is not a presumptive condition for service connection based on Agent Orange exposure and there is no medical or other evidence to show that the carpel tunnel syndrome was caused by herbicide exposure.  As such, service connection on that basis is not warranted.

With respect to direct service connection, the medical evidence is negative.  Specifically, the September 2012 examiner found that the carpel tunnel syndrome was likely due to normal wear and tear, not to military service.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the September 2012 VA examiner reviewed the Veteran claims file and was apprised of the medical history, including the in-service accident.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his carpel tunnel syndrome is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether carpel tunnel syndrome is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as carpal tunnel syndrome is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for carpel tunnel syndrome.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome of the bilateral upper extremities with nerve damage is denied.  


REMAND

The Veteran's depressive disorder claim was remanded in February 2012 in order to obtain an opinion of etiology.  An examination was conducted in September 2012.  The examiner found that the Veteran had no psychiatric disorders and had major depressive disorder by history only.  A diagnosis of depression in 2001 was noted, with sporadic mental health care since that time.  After an examination and interview, the examiner stated that the Veteran did not meet the criteria for a mental disorder "at this time."  Despite his past history of depression, he was no longer reporting or exhibiting symptoms to warrant the diagnosis.  No nexus opinion was offered with regard to past diagnoses during the appeal period.  

Based on the foregoing, this matter must be remanded for additional opinion, to include whether diagnosed depression during the current appeal period, regardless of whether the Veteran no longer meets the criteria for a diagnosis, is attributable to the Veteran's active service, to include an incident wherein he witnessed a fellow service member lose his legs in a land mine explosion.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Next, the evidence of record has linked the Veteran's impotence to his depression and/or medications he takes to treat his depressive disorder, including in a September 2012 VA examination report.  As such a decision on the above depression claim would have a significant impact upon this attempt to reopen the claim of service connection for impotence.  In the same way, the Veteran's claim for individual unemployability would be similarly affected.  That impact could render meaningless any review of the claims and could prove a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the impotence and individual unemployability claims must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Finally, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Return the claims file and a copy of this remand to the VA examiner that conducted the September 2012 VA psychiatric examination for additional opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all psychiatric disabilities diagnosed since October 2009 (regardless of whether the Veteran currently meets the criteria for the disorder), to include depressive disorder, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include an incident wherein he witnessed a fellow service member lose his legs in a land mine explosion. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


